Consolidated action to recover damages for personal injuries sustained by the infant plaintiff as the result of claimed negligence on the part of the defendant-appellant _in that he permitted the building of an open fire and left it unattended in the rear of premises which he owned, as trustee, and by her father for medical expenses and loss of services. Judgment, in so far as appealed from, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.